[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JAN 23, 2009
                             No. 08-14698                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 08-00039-CV-JEC-1

JERRY DAWKINS,


                                                           Plaintiff-Appellant,

                                  versus

RENEE LEWIS GLOVER,
Director of the Atlanta
Housing Authority,
SHIRLEY CLARKE FRANKLIN,
Mayor of Atlanta,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (January 23, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.
PER CURIAM:

       Jerry Dawkins, proceeding pro se, brought this case against Renee Lewis

Glover, Director of the Atlanta Housing Authority, and Shirley Clarke Franklin,

Mayor of Atlanta, pursuant to 42 U.S.C §§ 3604(b) and 1973. He contended that

Glover and Franklin defrauded the United States and violated the Fair Housing

Act and the Voting Rights Act by driving black citizens from their homes, by

closing a number of buildings containing federally subsidized housing, and selling

the properties to developers. Dawkins sought injunctive relief and punitive

damages.

      The district court granted the defendants’ motions to dismiss Dawkins’s

complaint on various grounds, none pertinent here. Dawkins now appeals the

court’s judgment.

      In four numbered, heading-type paragraphs in his brief, Dawkins mentions

the Federal Voting Rights Act, the Fair Housing Act, and the Americans with

Disabilities Act, asking rhetorically whether the defendants can be allowed to

violate each. Under a heading entitled “The Relief Requested,” he requests only

that we grant his motion for default judgment against Glover, asserting that she

refused to be served with his complaint.

      We review the district court’s denial of a motion for default judgment for



                                           2
abuse of discretion. Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d

1309, 1316 (11th Cir. 2002). “The entry of a default judgment is appropriate

‘[w]hen a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend as provided by these rules and that fact is made to

appear by affidavit or otherwise.’” Id. (quoting Fed. R. Civ. P. 55(a)).

      We review pro se pleadings liberally, holding them to a less stringent

standard than those drafted by attorneys. Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003). However, we will not act as de facto counsel for pro se parties or

rewrite a deficient pleading. GJR Invs., Inc. v. County of Escambia, 132 F.3d

1359, 1369 (11th Cir. 1998). “[T]he law is by now well settled in this Circuit that

a legal claim or argument that has not been briefed before the court is deemed

abandoned and its merits will not be addressed.” Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1330 (11 th Cir. 2004). Neither (1) noting an

argument in the statement of the issues without addressing it anywhere else in the

brief, nor (2) mentioning an issue without providing specific argument in support

act to sufficiently raise an issue on appeal. See Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n.6 (11 th Cir. 1989).

      The record on appeal shows that Glover waived service of process on

February 8, 2008, in compliance with the district court’s order. Accordingly, the



                                           3
district court did not abuse its discretion in denying Dawkins’s motion for

judgment by default because Glover did not fail to respond to the case against her.

We also conclude that Dawkins, by failing to properly present them in his brief,

has abandoned any other issues he may have raised, including whether the district

court erred in granting the defendants’ motions to dismiss.

      AFFIRMED.




                                          4